377 F.2d 541
James Joseph O'BRIEN, Appellant,v.UNITED STATES of America.
No. 16281.
United States Court of Appeals Third Circuit.
Submitted March 29, 1967.Decided April 19, 1967.

James Joseph O'Brien, pro se.
Francis R. Crumlish, Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellee.
OPINION OF THE COURT
Before HASTIE and SEITZ, Circuit Judges, and BODY, District Judge.
PER CURIAM:


1
This proceeding under section 2255 of title 28, United States Code, seeking a vacation of sentence and a withdrawal of plea, was instituted by a prisoner who, on his plea of guilty, had been convicted of armed robbery.


2
The court below conducted a full hearing at which much evidence was introduced concerning all of the contentions advanced by the petitioner in an effort to invalidate his guilty plea.  Thereafter, the court made detailed findings contrary to the prisoner's allegations on all of the significant factual issues that were in dispute.  The record adequately supported the court's findings which, in turn, justified the denial of relief.


3
Judge Seitz would postpone decision on this appeal until the Supreme Court shall have acted in a proceeding instituted by the present petitioner to compel us to appoint counsel for him on this appeal.


4
The judgment will be affirmed.